DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 
Applicant argues Davidson does not teach authentication of its cassette. The Examiner disagrees. Davidson teaches verifying the identity of the cassette and whether or not it is authorized to work with the base unit [0338]. This reads on validating the cartridge body is authentic as claimed. Authentication of the cartridge body according to the instant specification [0087 of published application 2020/0146355] also involves verifying the identity of the cartridge body and whether or not it is authorized to work with the control body, the same concept disclosed by Davidson. 
Applicant argues the Examiner has not sufficiently established double patenting. The Examiner disagrees. “A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).” The examined application claims are anticipated by the reference claims, and therefore a nonstatutory double patenting rejection is appropriate. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newton (US 2013/0228191) in view of Davidson (US 2013/0276799)
Regarding claims 1 and 7, Newton teaches a smoking article comprising: a cartridge body 12 and a control body 10, the control body comprising: a control body engagement portion 20 configured to removably engage a cartridge body engagement portion 14 of the cartridge body including a reservoir 43 configured to store an aerosol precursor composition, an aerosolization component 32 powerable to aerosolize the aerosol precursor composition to form an aerosol, the control body further comprising control circuitry configured to direct power from an electrical power source to the aerosolization component [Fig. 5-7; 0037-0040].
Newton does not teach a purpose-specific circuit for authentication of the cartridge body and a controller configured to communicate with the circuit to validate the cartridge body is authentic. Davidson teaches a drug delivery system including a cassette comprising a tracing module for authentication of the cassette, and a base unit comprising a transceiver module configured to communicate with the a tracing module to validate the cassette is authentic, and allow the device to release drugs upon verification that the cassette is authorized to work with the base unit, i.e. only when the cassette is validated as authentic [0338]. The tracing module is interpreted to correspond to the claimed purpose-specific circuit and the transceiver module is interpreted to correspond to the claimed controller. It would have been obvious to one of ordinary skill in the art to apply this configuration to the smoking article of Newton such that the cartridge body includes a purpose-specific circuit for authentication of the cartridge body and the control body includes a controller configured to communicate with the circuit to validate the cartridge body is authentic, and allow the control circuitry to direct power from the electrical power source to the aerosolization component only when the cartridge body is validated as authentic, to only allow authorized cartridge bodies to be used. 
Regarding claims 2 and 8, Newton teaches a sensor configured to detect user demand on the smoking article, wherein the control circuitry is configured to direct power from the electrical power source to the aerosolization component in response to the user demand [0037-0038]. In modified Newton as applied to claims 1 and 7 above, the control circuitry is thus configured to direct power from the electrical power source to the aerosolization component only when the cartridge body is validated as authentic, and in response to the user demand. 
Regarding claims 4-6 and 10-12, modified Newton teaches the controller verifies the identity of cartridge through the circuit by comparing a code to an expected code and subsequently verifies the cartridge is authorized to work with the control body [Davidson 0338], i.e. the controller is configured to validate the cartridge is authentic based on authentication indicia from the purpose-specific circuit. In instances when the cartridge is not verified as being authorized to work with the control body, i.e. failure of the controller to validate the cartridge, one of ordinary skill in the art would appreciate that this would necessarily involve either the circuit not providing any code (“an absence of the authentication indicia from the purpose-specific circuit”) or providing an incorrect code (“unauthorized authentication indicia from the purpose-specific circuit”). 
Claims 3 and 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newton and Davidson as applied to claims 1 and 7 above, and further in view of Conley (US 2013/0220315). 
Newton teaches a sensor configured to detect user demand on the smoking article, wherein the control circuitry is configured to direct power from the electrical power source to the aerosolization component in response to the user demand [0037-0038]. In modified Newton as applied to claims 1 and 7 above, the control circuitry is thus configured to direct power from the electrical power source to the aerosolization component only when the cartridge body is validated as authentic, and in response to the user demand.
Newton does not teach a button usable to indicate user demand on the smoking article. Conley teaches a vaporizer comprising a button usable to indicate user demand on the smoking article wherein the control circuitry is configured to direct power from the electrical power source to the aerosolization component in response to the user demand [0026]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to include the button of Conley with the control body of modified Newton to achieve the same, predictable result of activating the smoking article in response to user demand. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,117,460. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant limitations are disclosed by claims 1-5 of the reference patent. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747